Citation Nr: 9906731	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-18 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1991 to 
March 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a June 1994 rating action in which 
the RO granted the veteran's claim of service connection for 
PTSD.  The disorder was evaluated as 50 percent disabling, 
effective from March 1993.  An NOD was filed in February 
1995, and an SOC was issued in April 1996.  The veteran filed 
a substantive appeal in May 1996.  Thereafter, Supplemental 
SOCs were issued in July 1996 and May 1998.  

In an October 1998 decision, the Board remanded the claim to 
the RO, so the veteran could be scheduled for a regional 
office hearing which he had requested.  In November 1998, the 
veteran notified the Baltimore VARO that he did not wish a 
hearing before the BVA or a VARO hearing officer.  The case 
was subsequently returned to the Board.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  Since early 1995, the veteran has been working as a truck 
driver, with some assistance and concessions for his PTSD.  
His medication was adjusted in December 1995, and he did well 
on it.  He was stable upon TDRL examination in November 1995.  
At VA examination on March 27, 1996, it was noted that he 
continued his employment, and enjoyed his job; he had a 
girlfriend and also some other close friends.  His GAF score 
was 65, which was confirmed by findings on VA examination in 
April 1998.  The latter examination revealed hypervigilance 
and occasional flashbacks; however, he enjoyed going out with 
friends, and had no inappropriate behavior, panic attacks, 
depression, or impaired impulse control.

3.  Applying the rating criteria in effect prior to November 
7, 1996, the veteran has not shown that his ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or that his psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

4.  Applying the rating criteria in effect on and after 
November 7, 1996, the veteran has not shown occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stress; and an inability to establish and maintain effective 
relationships.

5.  With respect to the period of time between the veteran's 
separation from service in March 1993 and the VA examination 
on March 27, 1996, there is an approximate balance of 
positive and negative evidence as to whether his service-
connected PTSD met the criteria listed in paragraph 3, above.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD are not currently met, under the schedular criteria 
in effect before, or since, November 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 
4.132, 4.130, Diagnostic Code 9411 (1996 and 1998).

2.  Resolving reasonable doubt in favor of the veteran, the 
criteria for assigning an evaluation of 70 percent for PTSD 
were met, for the period from the veteran's separation from 
service up to the date of VA examination on March 27, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he served 
in the Southwest Asia theater of operations during Operation 
Desert Storm.  He was awarded the Kuwaiti Liberation Medal 
and Southwest Asia Service Medal with two bronze service 
stars.  Following his return from the Persian Gulf, he was 
diagnosed with Axis I: PTSD, mild.  In March 1993, the 
veteran was placed on the temporary disability retirement 
list (TDRL).  

That same month, March 1993, the veteran submitted to the RO 
a VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed a claim for service connection 
for PTSD and right acromial impingement syndrome.  In May 
1993, he underwent a mental examination for VA purposes.  The 
examiner diagnosed a paranoid state, and, at that time, saw 
no evidence of PTSD .  In March 1994, the veteran underwent 
an additional VA mental examination.  The examiner noted that 
the veteran was clearly psychotic and his condition was 
severe, with thoughts of people plotting against him and 
visions of devils.  The diagnosis was chronic paranoid 
schizophrenia, in poor remission in spite of medication.  It 
appears no previous records were available at the time of the 
above examinations.

In June 1994, the veteran underwent a third VA mental 
examination.  There was no evidence of delusional thinking or 
hallucinations at that time.  The examiner's diagnosis was 
PTSD, chronic, delayed, moderate.  The examiner noted that it 
appeared the veteran's social interactions were markedly 
impaired, and that his work relationships also seemed to be 
impaired, although he felt he could return to work if he 
could get his truck repaired.

Also in June 1994, the RO issued a decision granting the 
veteran service connection for PTSD.  The disorder was 
evaluated as 50 percent disabling, effective from the date 
immediately following his separation from active service, in 
March 1993.  

In February 1995, the veteran filed an NOD, and submitted a 
TDRL psychiatric evaluation, dated in February 1994.  The 
examiner's diagnosis was Axis I: "PTSD, moderate, chronic, 
manifested by recollections and dreams of experiences from 
the Persian Gulf.  Efforts to avoid thoughts or feelings 
associated with these experiences, markedly diminished 
interest in significant activities, social detachment, sleep 
disturbance, difficulty concentrating and hypervigilance.  
Stress, severe; witnessing human atrocities as a result of 
the Persian Gulf War.  Predisposition, moderate; borderline 
intellectual functioning; impairment for further military 
duty: marked; impairment for social and industrial 
adaptability, definite."  Axis II: Borderline intellectual 
functioning.  Axis III: Right shoulder impingement syndrome, 
unchanged."  The examiner noted there was possible minimal 
organic brain damage, with history of a head injury in 1974. 

In February 1996, the RO received a copy of a Department of 
the Army statement, dated in January 1996, which indicated 
that the veteran had been removed from the TDRL and 
permanently retired, due to a finding of a permanent 
disability.  

Thereafter, the RO received VA Medical Center (VAMC) Perry 
Point outpatient treatment records, dated from February 1994 
to December 1995.  These records noted the veteran's 
treatment for bursitis, right shoulder pain, and a rash.  
They also revealed treatment for PTSD.  In April 1995, he was 
working part-time driving a truck.  He said he had nightmares 
about the Persian Gulf War 2-3 times a week, and had a 
flashback to being in the desert every year around Easter.  
Insight and judgment were impaired, and he had some 
difficulty expressing his feelings.  Diagnosis was PTSD, 
depression, stable.  Upon psychiatric evaluation in July 
1995, it was noted that he was working as a truck driver, and 
at times did not take his medication.  He was agreeable to 
taking a lower dosage.  The examiner noted minimal PTSD 
symptoms, and diagnosed "PTSD - stable."  A treatment note, 
in December 1995, reported the veteran's sleep as improved 
and his appetite good, with no evidence of psychosis or of 
suicidal or homicidal ideation.  It was noted that he stated, 
"This medication is doing good."  Furthermore, the veteran 
was found to have minimal intrusive thoughts of his Persian 
Gulf experience.  The examiner's diagnosis was again "PTSD, 
depression - stable."

In March 1996, the veteran underwent a PTSD examination for 
VA purposes.  He reported feeling angry with himself, 
forgetful, tense, and easily upset, and also reported 
experiencing flashbacks and having difficulties sleeping at 
night because of nightmares.  He continued employment with 
the logging company; he enjoyed his work, but said he often 
needed to call in for directions several times on a trip, 
because he had difficulty remembering directions.  The 
examiner noted the veteran to be guarded, almost suspicious, 
and anxious.  The veteran did not wish to talk about the Gulf 
War or what happened when he was there.  He reported 
intrusive thoughts and problems with interpersonal 
relationships (although he had a girlfriend, and described a 
close relationship with best friends who were in the Gulf 
War), denied suicidal or homicidal ideations, and was noted 
to be oriented and alert.  The examiner reported that the 
veteran had not shown much change compared to previous 
evaluations, and the assessment was PTSD, chronic.  The 
examiner also noted that the veteran continued to manifest 
symptoms related with probable organic brain syndrome.  The 
veteran's GAF (global assessment of functioning) score was 
reported as 65 to 70.  

In an April 1996 rating decision, the RO continued the 
veteran's disability rating for PTSD at 50 percent.  

Thereafter, in May 1996, the veteran filed an VA Form 9, in 
which he included TDRL psychiatric evaluations dated in 
February 1994 and November 1995.  The February 1994 
evaluation was duplicative.  The November 1995 evaluation 
noted that the veteran, in his present condition, continued 
to experience considerable symptoms of PTSD.  He was also 
noted to be moderately impaired for both general employment 
and social purposes.  The examiner's diagnosis was Axis I: 
"PTSD, moderate, chronic, manifested by intrusive 
recollections of atrocities experienced in Operation Desert 
Storm, efforts to avoid thoughts or feelings associated with 
Desert Storm experiences, social detachment, restless sleep, 
difficulty with concentration and memory, hypervigilance, and 
occasional poor temper control.  Stress, severe, witnessing 
human atro[c]ities in Operation Desert Storm.  
Predisposition, moderate, borderline intellectual 
functioning.  Impairment for further military duty, marked; 
impairment for social and industrial adaptability, 
considerable."  Axis II: Borderline intellectual 
functioning.  Axis III: Right shoulder impingement syndrome, 
unchanged.  

In a June 1996 rating action, the RO continued the veteran's 
disability rating for PTSD at 50 percent 

In April 1998, the veteran underwent a VA examination for 
PTSD.  It was noted that the veteran, diagnosed previously 
with borderline intellectual functioning, was difficult to 
interview because of his apparent mild mental retardation.  
The examiner noted that the veteran lived with his parents 
and worked 30 hours a week as a truck driver.  The veteran 
reported that he previously had nightmares about terrible 
things he had seen during the Persian Gulf War, but seldom 
had them anymore.  He indicated that he had occasional 
flashbacks when he saw things that reminded him of the 
Persian Gulf, and suffered from hypervigilance.  

The veteran also reported helping his parents around the 
house in his spare time, and that he liked going out and 
playing pool with friends.  On further examination, he was 
noted to have no impairment of thought process or 
communication, no delusions or hallucinations, and no 
suicidal or homicidal thoughts.  In addition, the examiner 
found the veteran's behavior as appropriate and his personal 
hygiene good, and he was noted to be well oriented.  There 
was also no evidence of memory loss or impaired speech, and 
he was reported as not suffering from panic attacks or 
depression.  Furthermore, the veteran suffered no impaired 
impulse control, and his sleep was noted as only mildly 
impaired at times.  The examiner indicated that there was no 
evidence, whatsoever, that the veteran's PTSD symptoms had 
increased in any way, and the assessment was of PTSD, plus 
mild mental retardation.  The veteran's GAF was reported as 
65.  

In September 1998, the veteran submitted to the RO a 
Statement in Support of Claim (VA Form 21-4138).  He veteran 
reported that, while he continued to drive a truck, his 
disability required him to follow a companion truck, so that 
he was in constant contact with someone.  He labeled his 
impairment as definite.  

II.  Analysis

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
appellant's assertion that his service-connected PTSD is more 
severe then previously evaluated.  See Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

The Board recognizes that the United States Court of Veterans 
Appeals (which was redesignated as the United States Court of 
Appeals for Veterans Claims, effective March 1, 1999) 
recently held that there is a distinction between an original 
rating and a claim for an increased rating.  Thus, the rule 
espoused in the Francisco precedent, above, may not be 
applicable in the present case, because the veteran's claim 
for service connection and disability compensation for PTSD 
has remained in appellate status since he filed an NOD as to 
the initial decision on his original claim.  Fenderson v. 
West, ___ Vet.App. ___, No. 96-947, slip op. at 7-9 (Jan. 20, 
1999).  Under the Court's holding in the latter case, a 
veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Accordingly, our analysis 
of this case takes the Fenderson decision into account

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).  The RO applied the revised criteria in its 
recent evaluation of the veteran's service-connected PTSD, 
and the veteran was notified of its decision in a May 1998 
Supplemental Statement of the Case, which continued to deny 
the veteran's claim for an increased evaluation.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order), holding that, even where the new 
rating criteria for mental disorders became effective after 
the appellant had filed his appeal with the Court, VA and the 
Court are required to apply the amendments to whatever extent 
they may be more favorable to the claimant than the earlier 
provisions.  In reviewing this case, the Board must therefore 
evaluate the veteran's service-connected PTSD under both the 
old and current regulations to determine whether the veteran 
is entitled to an increased evaluation under either set of 
criteria.

Prior to the regulatory changes, the veteran's service-
connected PTSD had assigned to it a 50 percent rating under 
38 C.F.R. § 4.132, Diagnostic Code 9411, "Post-traumatic 
stress disorder," as in effect before November 7, 1996.  
Based on that regulatory scheme, the severity of a 
psychiatric disability was based upon evaluating how the 
actual symptomatology affected social and industrial 
adaptability.  38 C.F.R. § 4.130.  Evidence of social 
inadaptability was evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  Two of the most important 
determinants of disability were time lost from gainful work, 
and decrease in work efficiency.  The condition of an 
emotionally sick veteran with a good work record was not to 
be undervalued, however, nor his condition overvalued based 
on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under DC 9411, pre-November 7, 1996, a 10 percent evaluation 
was warranted for emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulted in such a reduction in reliability, 
flexibility, efficiency, and initiative as to produce 
definite industrial impairment.  A 50 percent evaluation, 
such as is currently assigned, was warranted when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired and psychoneurotic 
symptoms resulted in such a reduction in reliability, 
flexibility, and efficiency as to cause considerable 
industrial impairment.  A 70 percent rating was assigned 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
during which the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment." See 38 
C.F.R. § 4.132, DC 9411 (1996).  The Board also notes that, 
for a 100 percent rating, the criteria in 38 C.F.R. § 4.132, 
DC 9411 are separate and independent bases for granting a 100 
percent rating.  See Johnson v. Brown, 7 Vet.App. 95, 97 
(1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Subsequent to the 
regulatory changes effective on and after November 7, 1996, 
the veteran's service-connected PTSD continued to be assigned 
a 50 percent rating under 38 C.F.R. § 4.130.  Based upon the 
new regulatory scheme, when evaluating a mental disorder, the 
RO shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disabil-ity at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Under the current criteria, a 10 percent evaluation is 
indicated where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The currently assigned 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

For higher ratings under the current criteria, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  For a disability 
rating of 100 percent, the veteran must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130 (1998).   

A review of the veteran's most recent VA examination, in 
April 1998, reflects that the veteran reported that he worked 
30 hours a week as a truck driver.  He also reported that he 
had suffered from nightmares about terrible things he had 
seen during the Persian Gulf War, but seldom had them 
anymore.  He indicated that he had occasional flashbacks when 
he saw things that reminded him of the Persian Gulf, and 
suffered from hypervigilance.  The veteran also indicated 
that he helped his parents around the house, and liked to go 
out and play pool with friends.  

The examiner reported that the veteran did not have 
impairment of thought process or communication, delusions or 
hallucinations, or suicidal or homicidal thoughts.  The 
examiner noted the veteran's personal hygiene was good, and 
found him to be well oriented.  In addition, the veteran was 
not found to exhibit evidence of memory loss or impaired 
speech, and he did not indicate that he suffered from panic 
attacks or depression.  Furthermore, the examiner did not 
find that the veteran suffered from impaired impulse control, 
and noted the veteran's report that his sleep was only mildly 
impaired at times.  The examiner indicated that there was no 
evidence, whatsoever, that the veteran's PTSD symptoms had 
increased in any way, and the assessment was PTSD, plus mild 
mental retardation.  The veteran's global assessment of 
functioning (GAF) score was reported as 65.  With respect to 
this GAF score, the Board notes that a score of 65 is 
indicative of mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.  

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  We 
note that the veteran has been reportedly working 20 to 30 
hours a week as a truck driver.  Furthermore, there is no 
indication, from the medical evidence of record, that the 
veteran's PTSD symptoms have affected his ability to work 
greater than what is contemplated in his 50 percent rating.  
When this fact is weighed with the April 1998 VA examination 
findings, which include a GAF score of 65, we find that a 
preponderance of the evidence is against a rating greater 
than 50 percent.  The veteran has not shown, through medical 
evidence, that his ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, or that any psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

With respect to whether a 70 percent rating is warranted 
under the new criteria, the Board observes that, when 
evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  We thus find that a 
preponderance of the evidence is also against a rating 
greater than 50 percent.  In so concluding, we note, as the 
evidence reflects above, the veteran has not shown 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

With respect to whether a 100 percent schedular rating is 
warranted under either the old or new criteria, the Board 
observes that, since we are holding that a 70 percent 
disability rating is not warranted under either set of 
criteria, we logically conclude that the veteran does not 
warrant an increased rating to 100 percent.  

As noted above, we have also assessed the record to ascertain 
whether the evidence would support a higher rating during an 
earlier stage of this claim, under the Fenderson precedent.  
In that regard, we note that the veteran's mental condition 
following his separation from service in March 1993, and 
through 1995, appears to have been somewhat more disabling 
than has more recently been the case.  His first two VA 
examinations, in May 1993 and March 1994, failed to diagnose 
PTSD (apparently without the benefit of earlier records), but 
did note severe mental disability, with poor remission of 
paranoid symptomatology.  The February TDRL examination did 
note PTSD, with marked impairment for further military 
functioning, and definite social and industrial 
inadaptability.

Some improvement was shown upon VA examination in June 1994, 
and the veteran indicated he could return to work if he could 
get his truck repaired.  Subsequently, outpatient reports in 
April, July, and December 1995 show that the veteran was 
stable, with occasional nightmares and an annual flashback 
around Easter time; his medication was adjusted and he did 
well on it.  In addition, he was working as a truck driver.  
Another TDRL examination, in November 1995, found him stable 
and recommended permanent retirement from service.  He was 
working 20-30 hours a week driving a logging truck, for a 
cousin who would permit him to take a day off whenever his 
anxiety became overwhelming.

The March 1996 VA examination noted that the veteran 
continued his employment, albeit not without difficulties, 
and enjoyed his job.  The examiner acknowledged some change 
from earlier examinations, and the veteran related that he 
had a girlfriend and also some close friends, Gulf War 
veterans.  The reported GAF score of 65 was consistent with 
an improved status, and this overall condition was confirmed 
by the findings on VA examination in April 1998.

Based upon the foregoing, the Board is of the opinion that 
the evidence of record may support a finding that the 
veteran's PTSD met the criteria for a 70 percent evaluation 
from the time of his separation from active service until 
some time in late 1995, and that improvement to the 50 
percent level was established no later than the March 1996 VA 
examination.  We recognize that the RO did not have the 
benefit of the Court's decision in the Fenderson case at the 
time it adjudicated this claim and appeal.  We, however, must 
follow current judicial precedent.  We are also aware that 
the record indicates the presence of borderline intellectual 
functoning and organic brain syndrome, neither of which 
appears to be service connected.  Applying the doctrine of 
the benefit of the doubt, we conclude that the evidence is in 
approximate balance as to whether the veteran's service-
connected PTSD warranted a 70 percent rating prior to the 
March 1996 examination, and we resolve that reasonable doubt 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

The Board notes that the pre-November 7, 1996, rating 
criteria were considered in this case because the matter was 
pending both before and after the regulatory amendments took 
effect.  In any future evaluation, consideration would only 
be given to the rating criteria in effect on and after 
November 7, 1996.


ORDER

1.  A 70 percent evaluation for PTSD is granted, from the 
veteran's separation from active service until the date of VA 
examination on March 27, 1996, subject to the laws and 
regulations governing the payment of monetary benefits.  

2.  Entitlement to an increased rating for PTSD, beyond the 
currently assigned 50 percent, is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

